Citation Nr: 0723728	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from February to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, who had right knee surgery prior to service, 
asserts that his pre-existing right knee disability was 
aggravated by active duty service.  He testified, in effect, 
that he was an in-patient for 3 days at the Beaufort Naval 
Hospital for treatment of his knee.  

The service medical records show two occasions when the 
veteran was seen for right knee swelling, including one which 
produced an orthopedic consultation report from the Beaufort 
Naval Hospital.  Nevertheless, it is unclear from the service 
records received if the veteran had an in-patient stay at 
this Naval hospital.  Accordingly, additional development 
should be undertaken as detailed below.  

Likewise, it appears that the veteran was not provided 
adequate notice regarding the requirements to substantiate 
reopening a claim for service connection based on new and 
material evidence.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of any 
in-patient clinical records for treatment 
the veteran may have received for his 
right knee disability at the Beaufort 
Naval Hospital in Beaufort, South 
Carolina, for any period in May and June 
1993.  

2.  The RO should send the veteran notice 
that includes instructions on the 
requirements to substantiate re-opening a 
claim for service connection based on new 
and material evidence.  A copy of this 
notification should be placed in the 
file.

3.  Upon completion of the foregoing, and 
any additional development as may be 
logically indicated as a result of the 
action requested above, the claim should 
be re-adjudicated and a determination 
entered as to whether the criteria for 
reopening a claim for service connection 
for right knee disability have been met.  
If that decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
